Case 2:15-cv-13842-VAR-EAS ECF No. 567, PageID.40012 Filed 08/05/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 J.S.T. CORPORATION,

       Plaintiff,
 v.                                         Case No. 15-13842
                                            Honorable Victoria A. Roberts
 ROBERT BOSCH LLC, et al.,

      Defendants.
 ___________________________/


          ORDER GRANTING IN PART AND DENYING IN PART
      PLAINTIFF’S MOTION FOR RECONSIDERATION [ECF No. 566]


       On June 15, 2021, the Court entered an order on the parties’ Daubert

 motions. Before the Court is JST’s motion for reconsideration of that order.

       Local Rule 7.1(h) governs motions for reconsideration in the Eastern

 District of Michigan and provides that a movant must show both that there

 is a palpable defect in the opinion and that correcting the defect will result

 in a different disposition of the case:

       Generally, and without restricting the court's discretion, the
       court will not grant motions for rehearing or reconsideration
       that merely present the same issues ruled upon by the court,
       either expressly or by reasonable implication. The movant
       must not only demonstrate a palpable defect by which the
       court and the parties and other persons entitled to be heard on
       the motion have been misled but also show that correcting the
       defect will result in a different disposition of the case.
Case 2:15-cv-13842-VAR-EAS ECF No. 567, PageID.40013 Filed 08/05/21 Page 2 of 3




 E.D. Mich. LR 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious,

 clear, unmistakable, manifest, or plain.” Ososki v. St. Paul Surplus Lines

 Ins. Co., 162 F. Supp. 2d 714, 718 (E.D. Mich. 2001). “A motion for

 reconsideration should not be used liberally to get a second bite at the

 apple, but should be used sparingly to correct actual defects in the court's

 opinion.” Oswald v. BAE Indus., Inc., No. 10-12660, 2010 WL 5464271, at

 *1 (E.D. Mich. Dec. 30, 2010).

       JST says the Court’s June 15 order contains two palpable defects,

 the correction of which will result in a different disposition of the Daubert

 motions.

       First, JST says the Court should allow Randy Griffin’s opinion

 regarding his comparative analysis of JST, Bosch and Foxconn 3D models.

 It says the Court excluded this opinion based on the mistaken

 understanding that a JST employee performed the comparison of 3D

 models. JST says Bosch misleadingly claimed that “[t]he comparison was

 in fact created by Gwen Upson.”

       The Court agrees with JST and finds that it was misled by Bosch’s

 statements. As JST shows, Griffin made the comparison of the 3D models.

 The Court GRANTS JST’s motion on this issue and VACATES the portion

 of its June 15, 2021 order excluding Griffin’s opinion that Bosch’s 3D model



                                        2
Case 2:15-cv-13842-VAR-EAS ECF No. 567, PageID.40014 Filed 08/05/21 Page 3 of 3




 is a copy of JST’s 3D model. The Court allows Griffin’s opinion on his

 comparison and analysis of the parties’ 3D models.

       JST’s second argument is that “the Court should exclude Mr.

 Catignani’s opinion that JST’s tolerances are industry standard given that

 the Court found that Mr. Catignani ‘lacks sufficient knowledge, skill,

 experience, training and education with the design [and] engineering…of a

 complex, multi-pin, hybrid, high-density electrical header connector at issue

 here.’”

       JST fails to show that the Court’s admission of Catignani’s opinion

 that JST’s tolerances are industry standard was a palpable defect. The

 Court DENIES JST’s motion with respect to its second argument.

       As set forth above, the Court GRANTS IN PART and DENIES IN

 PART JST’s motion for reconsideration [ECF No. 566].

       IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

 Dated: August 5, 2021




                                       3
